DISMISS; and Opinion Filed December 19, 2014.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00845-CV

                  KYLE BRADLEY AND ANDREA BRADLEY, Appellants
                                      V.
                      DAVID WIER AND KELLY WIER, Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-02782-D

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       The clerk’s record in this case is overdue. By letter dated August 20, 2014, we informed

appellants that the clerk’s record had not been filed because appellants had not paid for or made

arrangements to pay for the clerk’s record. We directed appellants to file written verification that

they had paid for or made arrangements to pay for the clerk’s record or that they had been found

entitled to proceed without payment of costs. We cautioned appellants that if they did not file

the required documentation within ten days, we might dismiss the appeal without further notice.

To date, the clerk’s record has not been filed, appellants have not provided the required

documentation, nor have they otherwise corresponded with the Court regarding the status of the

clerk’s record.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE

140845F.P05




                                            –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

KYLE BRADLEY AND ANDREA                             On Appeal from the County Court at Law
BRADLEY, Appellants                                 No. 4, Dallas County, Texas
                                                    Trial Court Cause No. CC-14-02782-D.
No. 05-14-00845-CV        V.                        Opinion delivered by Chief Justice Wright.
                                                    Justices Lang-Miers and Stoddart
DAVID WIER AND KELLY WIER,                          participating.
Appellees

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee DAVID WIER AND KELLY WIER recover their costs of
this appeal from appellant KYLE BRADLEY AND ANDREA BRADLEY.


Judgment entered this 19th day of December, 2014.




                                             –3–